Case: 14-20061      Document: 00512863233         Page: 1    Date Filed: 12/09/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-20061                         United States Court of Appeals
                                  Summary Calendar                                Fifth Circuit

                                                                                FILED
                                                                         December 9, 2014
JOHN AYANBADEJO,                                                           Lyle W. Cayce
                                                                                Clerk
              Plaintiff – Appellant,

v.

JEH CHARLES JOHNSON, SECRETARY, DEPARTMENT OF
HOMELAND SECURITY; EVELYN UPCHURCH, Director Texas Service
Center; UNITED STATES CITIZENSHIP AND IMMIGRATION SERVICES;
SHARON A. HUDSON, United States Citizenship and Immigration Services
District Director,

              Defendants – Appellees.



               Appeal from the United States District Court for the
                           Southern District of Texas
                           U.S.D.C. No. 4:06-CV-1177


Before STEWART, Chief Judge, and ELROD and HIGGINSON, Circuit
Judges.
PER CURIAM:*




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-20061    Document: 00512863233     Page: 2    Date Filed: 12/09/2014



                                 No. 14-20061
      Plaintiff-Appellant John Ayanbadejo (“Ayanbadejo”) appeals the district
court’s denial of his motion for relief from judgment pursuant to Federal Rule
of Civil Procedure 60(b).
                                      I.
      Ayanbadejo originally filed suit on April 10, 2006, seeking declaratory
relief from an adverse decision on an immigrant visa petition (“I-130 petition”).
Defendants-Appellees filed a motion to dismiss for lack of subject matter
jurisdiction. The district court granted the motion and entered judgment in
Defendants-Appellees’ favor. Ayanbadejo moved for a new trial, which the
district court denied. Ayanbadejo filed a timely appeal.
      This court reversed the decision of the district court in part, concluding
that the district court had subject matter jurisdiction over the denial of the I-
130 petition and remanded for further proceedings consistent with the opinion.
Ayanbadejo v. Chertoff, 517 F.3d 273, 279 (5th Cir. 2008) (per curiam). After
remand, Defendants-Appellees filed a motion for summary judgment on
Ayanbadejo’s I-130 petition claim. The district court granted the motion and
entered judgment in Defendants-Appellees’ favor.           Ayanbadejo filed an
untimely appeal, which this court dismissed.
      Almost four years after the district court entered final judgment,
Ayanbadejo filed the motion for relief from judgment presently at issue. The
district court denied the motion, finding that it was untimely and meritless.
Ayanbadejo timely appealed.
                                      II.
      “The district court’s denial of [Ayanbadejo’s] Rule 60(b) motion
constitutes a final, appealable order under 28 U.S.C. § 1291.”         Wilson v.
Thompson, 638 F.2d 801, 803 (5th Cir. Unit B Mar. 1981); see also Cadle Co. v.
Neubauer, 562 F.3d 369, 371 (5th Cir. 2009) (concluding that the district court’s
denial of appellant’s Rule 60(b) motion was a final order over which the court
                                       2
     Case: 14-20061       Document: 00512863233         Page: 3     Date Filed: 12/09/2014



                                       No. 14-20061
had jurisdiction); 15B Charles Alan Wright & Arthur R. Miller, Federal
Practice & Procedure § 3916 (“The general rule that appeal can be taken from
final denial of a motion to vacate a judgment is well settled.”). We review the
district court’s denial of a Rule 60(b) motion for abuse of discretion. Edward
H. Bohlin Co., Inc. v. Banning Co., Inc., 6 F.3d 350, 353 (5th Cir. 1993).
                                             III.
       The district court denied Ayanbadejo’s Rule 60(b) motion—filed almost
four years after the entry of final judgment—as untimely. Further, the district
court found that Ayanbadejo’s argument that the district court’s judgment was
void under Rule 60(b)(4) was without merit. Specifically, the district court
reasoned that there was no deprivation of his due process rights resulting from
his attorney’s failure to timely appeal after the district court entered judgment.
Moreover, the unfavorable entry of summary judgment did not deprive him of
his constitutional right to a jury trial. On appeal, Ayanbadejo asserts the same
arguments determined by the district court to be meritless. 1
       After considering the parties’ arguments as briefed on appeal, and after
reviewing the record, the applicable law, and the district court’s orders and
reasoning, we AFFIRM the district court’s orders and adopt its analysis in full.




       1For the same reasons, the district court denied Ayanbadejo’s motion for leave to file
excess pages and his verified motion for reconsideration of the district court’s denial of his
motion for relief from judgment. Ayanbadejo challenges these orders on appeal.
                                              3